To compel respondent to certify to the Probate Court a judgment in replevin for the value of the property, return having been waived, in a case where relator, as administrator, was plaintiff.
Denied November 1, 1893, with costs.
Relator had sold the lumber before trial under a stipulaiton entered into in open court which was as follows: “By consent of the attorneys in open court it is agreed that the administrator shall sell the lumber, it being in danger of spoiling, and retain the proceeds to abide the judgment of the court.”